731 N.W.2d 427 (2007)
TOLL NORTHVILLE, LTD, and Biltmore Wineman, LLC, Plaintiffs-Appellees,
v.
TOWNSHIP OF NORTHVILLE, Defendant-Appellant.
Docket No. 132466. COA No. 259021.
Supreme Court of Michigan.
May 25, 2007.
On order of the Court, the application for leave to appeal the October 3, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address the constitutionality of MCL 211.34d(1)(b)(viii) and whether "public service" improvements (such as water service, sewer service, utility service) are "additions" to the property within the meaning of Proposal A, Const. 1963, art. 9, § 3, which allow for increased taxation of the property. The motion to add to the record is DENIED.
The motions for leave to file briefs amicus curiae are GRANTED. Other persons or groups interested in determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.